EXHIBIT 10.31

LOGO [g73320ex10_31pg001.jpg]

AMENDMENT TO SUPPLY AND DISTRIBUTION AGREEMENT

This Amendment by and between Smith & Nephew, Inc, (“SNN”), ArthroCare
Corporation Cayman Islands and ArthroCare Corporation, (collectively
“ArthroCare”) effective as of September 20th, 2007 (the “Effective Date”) is a
modification to the Supply and Distribution Agreement entered as of September 2,
2005 by and between the same parties hereto (the “Supply Agreement”). Unless
defined separately herein, capitalized terms shall have the meanings assigned to
them in the Supply Agreement.

WHEREAS, SNN has requested assistance from ArthroCare in re-designing SNN’s
existing BiPolar RF probes, which are Licensed OEM Products under the Supply
Agreement; and;

WHEREAS, Article 2.5(a) of the Supply Agreement provides for the development by
SNN of modifications and/or variations of License OEM Products (and provides
that SNN shall submit the design and written specifications for such product to
ArthroCare); and

WHEREAS, Article 2.6 of the Supply Agreement provides for the development of new
products in the Arthroscopy Field of Use by ArthroCare at SNN’s request; and

WHEREAS, SNN’s request for assistance in re-designing an existing BiPolar RF
probe combines some elements of Article 2.5(a) and some elements of Article 2.6,
the parties believe it is in their best interest to clarify between such
sections how the development of such specific new Licensed OEM Product will
proceed;

NOW THEREFORE, In consideration of the promises and the mutual covenants
contained herein, the parties agree that, with respect to this specific request
for development assistance of a new Licensed OEM Product the Supply Agreement is
hereby amended to apply as follows.

With respect to this specific request, although SNN is seeking a modification
and/or variation of a Licensed OEM Product under Article 2.5(a), SNN will not
submit designs and specifications for such product to ArthroCare as contemplated
by Article 2.5(a) until it receives certain design assistance from ArthroCare
(for which it will compensate ArthroCare as specified herein).

ArthroCare hereby agrees to provide technical assistance as may be requested
from time to time by SNN (on a time and materials basis) for the following fees:

 

(a) Fee for Quality Engineering Time:   $110/hour      (b) Fee for ME/R&D
Engineering Time:   $130/hour     

(c) Fee for Chief Technical Officer/General Management Time   $250/hour   

7500 Rialto Boulevard | Building Two, Suite 100 | Austin, TX 78735 | phone
512.391.3901 | www.arthrocare.com



--------------------------------------------------------------------------------

Other services requested by SNN and provided by ArthroCare with respect to the
re-design of such Licensed OEM Product shall be based on 110% of ArthroCare’s
time and materials costs as specified in Article 2.6 of the Supply Agreement as
though this were a product developed by ArthroCare pursuant to such Article.

ArthroCare will invoice SNN for these fees monthly and SNN will pay such
invoices within sixty (60) days pursuant to Article 4 of the Supply Agreement.

SNN will use such drawings and assistance in order to create design and written
specifications for the new Licensed OEM Product which it will then submit to
ArthroCare pursuant to Section 2,5(a), at which point the provisions of
Section 2.5(a) shall apply.

All information submitted by SNN to ArthroCare and all drawings and other work
product produced by ArthroCare under this Amendment shall be deemed Confidential
Information and shall be protected pursuant to the terms of Article 13 of the
Supply Agreement.

In witness whereof, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

ARTHROCARE CORPORATION     SMITH & NEPHEW, INC. By:  

    /s/    Jim Pacek

    By:  

    /s/    Neil Ryding

Print Name:  

  Jim Pacek

    Print Name:  

  Neil Ryding

Title:  

VP, GM COBLATION Technologies

    Title:  

  SVP Operations

 

ARTHROCARE CORPORATION CAYMAN ISLANDS By:  

 

Print Name:  

 

Title:  

 

[Remainder of Page intentionally left blank]

www.arthrocare.com